Interim Decision #1427

MATTErt or ILIDDALA
In Section 212(e) Proceedings
A-14220335
Decided by District Director December 9, 1964
Application for waiver of the two-year-foreign-residence requirement of section 212(e), Immigration and Nationality Act, as amended, is granted an
exchange visitor alien, a research economist in the held of economic statistics and econometrics, whose continued presence in the United States is
. deemed in the public interest since the loss of his services through compliance with the requirement would be detrimental to a research program of
official interest to the Department of Defense.

The subject, a single male, is a native and citizen of Thrlio and his
last foniign residence was in that country. He entered the United
States on June 22, 1960 as an exchange visitor, sponsored by the
University of Chicago under Exchange Program P4-100, and was
granted extensions of stay as a participant in that program to March
30, 1965. Under the provisions of section 212(e) of the Immigration
and Nationality Act, as amended, he is not eligible to apply for an
immigrant visa or permanent residence in the United Stites until
he has resided in the country of his nationality or last residence, or
in another acceptable foreign country, for two years following. departure from the United States, or has been granted a waiver of the
two-year period of foreign residence.
The subject is a research economist in ;the field of economic statistics and econometrics. He received his bachelor's degree in mathematics in 1955 from the University of Andhra in India, his master's
degree in statistics in 1951 from the University of Bombay, and his
doctor's degree in economics in 1963 from the University of Chicago.
He has been emiiloyed as an assistant professor of economics at Stanford University sine September 1963 under a practical training
program. The university is anxious to retain his services for an
important teaching and research position in the Department of Economics, where he devotes a substantial portion of his time to research
on an Office of Naval Research project on "efficiency of decision mak82

Interim Decision #1427
ing in economic systems," a program of work concerned with several
questions of considerable importance for Department of Defense
planning and programming in research and engineering, and in procurement, and for the operation of the United States economy. His
research bears particularly on the measurement of productivity
growth and on the effects of technological progress and change on
the expansion of employment opportunities and income distribution.
In leis teaching assignments he will be concerned with courses in
economic statistics and econometrics and supervising the work of
graduate students in econometric techniques. Operations researeh
analysts trained in these fields are in critically short supply and
greatly in demand'by Defense offices and Defense contractors.
The Department of Defense is requesting that the subject be granted a waiver of the foreign residence requirement on the ground that
the loss of his services through compliance with the requireinent
would lie clearly detrimental to a research program of great official
interest to that Department. The Secretary of State has reviewed
the request and recommends that the waiver be granted. From the
record it is concluded that the subject's continued presence in the
United States is in the public interest. Eligibility for the waiver
has been established.
ORDER: It is ordered that the two-year period , of foreign residence required by section 212(e) of the Immigration and Nationality
Act, as amended be waived.

. 38

.

